Citation Nr: 1441941	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-23 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial (compensable) rating for hairy cell leukemia.

2. Entitlement to an initial rating for chronic kidney disease with hypertension, in excess of 20 percent for the period prior to May 13, 2010, and in excess of zero percent (noncompensable) thereafter. 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of a higher initial rating for chronic kidney disease with hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the initial rating period, the Veteran's service-connected hairy cell leukemia has not required medication, blood transfusions or any other type of treatment, and did not result in a hemoglobin count less than 10 g/100 ml.


CONCLUSION OF LAW

For the initial rating period, the criteria for a higher (compensable) rating for hairy cell leukemia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.117, Diagnostic Code 7799-7703 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the Veteran by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The claim for a higher initial rating for hairy cell leukemia arises from the Veteran's disagreement with an initial rating following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping veterans obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's VA and private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and the VA medical examination report is factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2013). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 (2013).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). 

For the entire increased rating period, the Veteran's hairy cell leukemia has been rated under Diagnostic Code 7799-7003. 38 C.F.R. § 4.117. Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2013). When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the hemic and lymphatic systems, and the last two digits will be "99" for all unlisted conditions. Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 
38 C.F.R. §§ 4.20, 4.27 (2013). In this case, the RO determined that the Diagnostic Code most analogous to the Veteran's disability is Diagnostic Code 7703, which pertains to leukemia.

Diagnostic Code 7703 provides that leukemia with active disease or during a treatment phase is rated 100 percent disabling. Otherwise, leukemia is rated under the listed criteria for anemia (Diagnostic Code 7700) or aplastic anemia (Diagnostic Code 7716), whichever would result in the greater benefit. A Note to Diagnostic Code 7703 provides that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures. Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R § 3.105(e). If there has been no recurrence, the VA adjudicator is to rate on residuals. 38 C.F.R. § 4.117. 

Diagnostic Code 7700 provides ratings for hypochromic-microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia. Anemia with hemoglobin 10gm/100 ml or less, asymptomatic, is rated as noncompensable (zero percent). Anemia with hemoglobin 10gm/100ml or less, with findings such as weakness, easy fatigability, or headaches, is rated 10 percent disabling. Anemia with hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling. Anemia with hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (three episodes in the last six months), is rated 70 percent disabling. Anemia with hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling. A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately. 38 C.F.R. § 4.117. 

Diagnostic Code 7716 provides ratings for aplastic anemia. Aplastic anemia requiring continuous medication for control is rated 10 percent disabling. Aplastic anemia requiring transfusion of platelets or red cells at least once per year, but less than once every three months, or infections recurring at least once per year, but less than once every three months, is rated 30 percent disabling. Aplastic anemia requiring transfusion of platelets or red cells at least once every three months; or infections recurring at least once every three months is rated 60 percent disabling. Aplastic anemia requiring bone marrow transplant; requiring transfusion of platelets or red cells at least once every six weeks; or infections recurring at least once every six weeks is rated 100 percent disabling. 38 C.F.R. § 4.117.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of a higher initial rating. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Hairy Cell Leukemia

For the entire initial rating period, the preponderance of the evidence weighs against a grant of a higher (compensable) initial rating for the Veteran's service-connected hairy cell leukemia. Specifically, the record for the entire initial rating period, beginning on November 20, 2009, contains no probative evidence indicating that the Veteran's leukemia either required treatment by any means, to include medication and/or blood transfusions, or resulted in hemoglobin counts less than 10 g/100 ml.

In an April 2006 private bone marrow biopsy report, a private examiner diagnosed the Veteran as having lymphoid infiltrate consistent with hairy cell leukemia. In subsequent treatment records, examiners reported providing chemotherapy treatment over the course of the next seven days and prescribing medication, specifically Procrit, for treatment at discharge in May 2006. In a September 2007 private treatment record, a private examiner wrote that there was "no evidence of recurrence" of hairy cell leukemia and, because the Veteran's hemoglobin was at 14 gm/100 mL, "there is no need for further Procrit injection." 

Subsequent service treatment records, to include those dated after November 20, 2009, contain no notation indicating diagnosis or treatment for recurrence of hairy cell leukemia. 

In a June 2010 VA medical examination report, the Veteran stated that he was treated for leukemia for seven days in 2005. He indicated that he felt weak for approximately one month following treatment, but had since felt better. The Veteran indicated that he currently used Procrit and was provided with red blood cell transfusions every six weeks at the latest. The Veteran specifically denied experiencing any dizziness, syncope, angina, fatigue, dyspnea, coughing, fever, headaches, lightheadedness, or other symptomatology. Upon testing, the VA examiner noted that the Veteran's hemoglobin levels were 13 gm/100 ml. After reviewing the evidence, the VA examiner diagnosed leukemia in remission. 

In an October 2010 VA medical examination report, a VA examiner noted that the Veteran's hemoglobin levels were 14.4 gm/100 ml. 

In an October 2011 private treatment record, a private examiner noted that the Veteran's hemoglobin levels were 12.7 gm/100 ml. Despite awareness of the Veteran's history of treatment for leukemia, the examiner did not diagnose the Veteran as having leukemia at that time. 

Under Diagnostic Code 7700, a compensable 10 percent rating may be granted for symptomatology more nearly approximating anemia with hemoglobin levels at 10gm/100ml or less with findings such as weakness, easy fatigability, or headaches. For the entire initial rating period, dating to November 20, 2009, the Veteran's hemoglobin levels have remained above 10 gm/100 ml or less and, in the June 2010 VA medical examination report, the Veteran specifically denied experiencing any current symptomatology related to his leukemia. For the entire initial rating period, the Veteran's symptomatology has not more nearly approximated that required for a compensable (10 percent) rating under Diagnostic Code 7700. 38 C.F.R. § 4.117.

Under Diagnostic Code 7716, leukemia symptomatology requiring continuous medication for control is rated as 10 percent disabling, and leukemia symptomatology requiring transfusion of platelets or red cells at least once per year is rated as 30 percent disabling. In the June 2010 VA medical examination report, the Veteran reportedly indicated that he was taking Procrit for his leukemia and that he had to have red blood transfusions every six weeks or sooner. Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The VA and treatment records contain no reports of Procrit treatment after September 2007, more than two years prior to the onset of the initial rating period under review, and contain no report of blood transfusions. The regular provision of red blood cell transfusions to treat leukemia is a medical procedure that would be performed in almost all conceivable circumstances by a medical professional, and Procrit is a drug that requires a prescription. As the treatment records contain no report of either a Procrit prescription or a red blood cell transfusion during the initial rating period, the Board finds that the Veteran's statements regarding such treatments lack credibility as they are inconsistent with the other evidence of record. See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); see also Buchanan, at 1331. As there is no probative evidence indicating medication or transfusion treatment during the entire initial rating period, the Board finds that the evidence weighs against the grant of a compensable rating under Diagnostic Code 7716. Id.

In a February 2011 statement, the Veteran wrote that he had been treated for leukemia in 2006 and had been told by a doctor that "this leukemia could return," most likely within the next five years. The Veteran stated that he had to see an oncologist every year to make sure that the disease had not returned and that his current life expectancy was now 15 years. 
The Board has considered the Veteran's contention that leukemia might worsen at some future date. However, the law requires the Board to rate disabilities for which service connection has just been granted based upon the symptomatology for the initial rating period. See Fenderson, 12 Vet. App. at 119. As the Veteran's leukemia has been non-symptomatic during the entire initial rating period, the preponderance of evidence weighs against the Veteran's claim for a higher initial rating. The benefit of the doubt rule is not applicable to the Veteran's appeal. See 38 U.S.C.A. 
§ 5107(b); Gilbert, at 54-56.

Extraschedular Rating

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's hairy cell leukemia. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Regarding the Veteran's service-connected leukemia, turning to the first step of the extraschedular analysis, for the entire initial rating period, the evidence indicates that the Veteran's leukemia has been asymptomatic and has required no treatment. As there has been no identifiable symptomatology related to the Veteran's service-connected leukemia, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms," and the Board is not required to remand this issue to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Veteran has not reported any present symptomatology related to his leukemia. The only symptomatology the Veteran currently reports experiencing involves those related to his service-connected chronic kidney disease with hypertension, which is still under appellate consideration. Therefore, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

 
ORDER

An initial (compensable) rating for hairy cell leukemia is denied. 


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's chronic kidney disease. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

2. Provide the claims file to a VA clinician in order to determine, if possible, the baseline severity of the Veteran's kidney disability, that is, the degree of disability existing prior to the April/May 2006 aggravation of the disability by chemotherapy treatment provided for his service-connected hairy cell leukemia. If such an opinion cannot be provided without resorting to speculation, the examining physician should so state. 

In so doing, the VA examiner should note the treatment records dated prior to the chemotherapy treatment, to include the lab results from August 2004 and August 2005. In reviewing the aforementioned lab results, the VA examiner should note specifically that the Veteran has had only one kidney since 2001. 

The VA examiner is asked to specifically find if the Veteran's pre-chemotherapy kidney disability symptomatology more nearly approximated which of the following:

a. Albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema;

b. Constant albuminuria with some edema or definite decrease in kidney function;

c. Constant albuminuria with some edema; 

d. Or persistent edema and albuminuria with BUN 40 to 80mg%; creatinine 4 to 8mg %; generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; a disorder requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular. 

A complete rationale for this opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. 

3. When the development requested has been completed, and the AOJ has ensured compliance with the requested action, this case should again be reviewed by the AOJ on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


